DETAILED ACTION
This Action is in consideration of the Applicant’s response on December 4, 2020.  Claims 1, 8, 18, 19, 24, 26, 31, and 32 are amended by the Applicant.  Claims 33 – 90 are added.  Claims 1 – 90, where Claims 1, 31, and 32 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments have further clarified the invention to differentiate from U.S. Patent 10,498,774.  The double patenting rejections are withdrawn. 
Allowable Subject Matter
Claims 1 – 90 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not specifically disclose or suggest of one or more servers having a plurality of function modules, each function module configured to receive data related to a core function of the function module from a plurality of machines, distinct from the one or more servers, each respective function module including an internal client configured to perform a set of operations including: 
receiving a data collection instruction, wherein the data collection instruction includes a schema definition, the schema definition defining distinct first and second data types for data derived from data, of one or more third data types, to be collected 
converting the data collection instruction, including the schema definition, to a data collection request for collecting a plurality of raw data items from a subset of the plurality of machines in the first linear communication orbit according to the schema definition, including identifying each of the plurality of raw data items based on the schema definition, wherein the plurality of raw data items includes the one or more third data types; 
in response to the data collection request, collecting the plurality of raw data items from the subset of the plurality of machines via the first linear communication orbit; and 
in accordance with the schema definition, obtaining a first subset of raw data items that have the one or more third data types, deriving a set of data items having the first data type and second data type based on the first subset of raw data items, organizing the set of derived data items according to the data structure defined in the schema definition, and storing the result data of the analysis including the set of derived data items in the particular manner and combination claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492